Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        August 15, 2017




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    STATE OF WASHINGTON,                                           No. 49088-9-II

                                Respondent,

          v.

    CHARLES CHRISTOPHER JOHNSON,                             UNPUBLISHED OPINION

                                Appellant.

         JOHANSON, J. — Charles C. Johnson appeals his jury trial convictions for possession of a

controlled substance, methamphetamine, and two counts of bail jumping.1 Johnson argues that at

his suppression hearing, the trial court entered a finding of fact not supported by substantial

evidence and that the trial court erroneously concluded that Johnson’s arrest was lawful. Johnson

also raises several arguments in his statement of additional grounds (SAG).2 We hold that the trial

court properly concluded that the arrest was lawful. We also hold that Johnson’s SAG arguments

fail. Accordingly, we affirm Johnson’s convictions and sentence.




1
    RCW 69.50.4013(1) and RCW 9A.76.170, respectively.
2
    RAP 10.10.
No. 49088-9-II


                                               FACTS

                                          I. BACKGROUND3

          In December 2015, Shelton Police Officer Robert Auderer stopped his patrol car to make

contact with Johnson, whom Auderer believed was trespassing on Bonneville Power

Administration (BPA) property. Officer Auderer advised Johnson that he was trespassing. While

Officer Auderer awaited confirmation of whether there was a warrant for Johnson’s arrest, Johnson

began to exhibit signs of methamphetamine intoxication, and Officer Auderer handcuffed Johnson.

          After handcuffing Johnson, Officer Auderer observed a baggie that appeared to contain

methamphetamine in Johnson’s pants pocket. Officer Auderer arrested Johnson for trespassing

and seized the baggie. Johnson was taken into custody, and four days later, the State charged

Johnson with unlawful possession of a controlled substance, methamphetamine.4

                               II. SUPPRESSION MOTION AND HEARING

                                      A. SUPPRESSION MOTION

          In March 2016, Johnson moved to have “any evidence seized” from Officer Auderer’s stop

suppressed under CrR 3.6. Clerk’s Papers (CP) at 85. Johnson argued that Officer Auderer had

conducted a Terry5 stop without having the requisite reasonable and articulable suspicion of




3
    The background facts are based on the suppression hearing testimony.
4
  Johnson was released from custody on bail twice, and both times Johnson failed to appear at his
court hearings. In February 2016, the State amended the information to include a count of bail
jumping. In April, the State again amended the information and included a second bail jumping
count. Johnson was arraigned on these charges on the day of trial.
5
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).

                                                  2
No. 49088-9-II


criminal activity.6 Johnson further argued that Officer Auderer’s detention of Johnson was

unlawful because there was not a “substantial possibility that criminal conduct ha[d] occurred or

[wa]s about to occur.” CP at 85. The State responded that the evidence should not be suppressed

because Officer Auderer had probable cause to arrest Johnson for trespassing.

                      B. SUPPRESSION HEARING TESTIMONY AND ARGUMENT

        In May, Officer Auderer testified at the suppression hearing. Officer Auderer recounted

that “around the hours of darkness,” he had come into contact with Johnson on an area of BPA

property with which Auderer was familiar. I Report of Proceedings (RP) at 8. Officer Auderer

was aware of “[e]xtensive transient activity” and a related history of complaints from BPA

authorities to enforce trespassing laws. I RP at 9. Without objection, Officer Auderer testified

that the BPA had provided the police department with a letter requesting enforcement and a map

of the land owned by the BPA. The State did not introduce the letter to which Officer Auderer

referred.

        Officer Auderer testified that there were two no-trespassing signs in between which

Johnson was standing when Auderer apprehended Johnson. One sign was mounted upon a metal

tower and the other was on a chain link fence surrounding a power substation. Johnson was

standing between the metal tower and the fence on the gravel road. Both signs were visible during

the daylight to an observer standing on the gravel road. On cross-examination, Officer Auderer



6
  In its oral ruling at the suppression hearing, the trial court rejected the characterization of the stop
as a Terry stop and applied the probable cause standard required for an arrest because “[t]he
articulable facts known to Officer Auderer that formed the basis of the arrest reference really the
observations of an information known to the officer that were not obtained as a result of a[n]
investigative detention. So, this goes beyond the standard necessary for a Terry stop.” I Report
of Proceedings (RP) at 52.

                                                    3
No. 49088-9-II


noted that there were streetlights and ambient light in the area, although the trespassing signs were

not directly lit.

        Related to the condition of the land, Officer Auderer agreed on cross-examination that the

land was “pretty much unimproved” other than the “right-of-way for the road.” I RP at 39. The

gravel road was an “access road” and the property contained “[m]ultiple” metal towers outside the

fenced-in power station. I RP at 39-40.

        Officer Auderer advised Johnson that he was trespassing, obtained Johnson’s

identification, and, when Auderer learned there was a “warrant hit,” awaited confirmation of the

warrant for Johnson’s arrest.     I RP at 13.     During this time, Johnson exhibited signs of

methamphetamine intoxication and indications that he was about to flee or attack Officer Auderer.

Officer Auderer placed Johnson in handcuffs and then noticed in Johnson’s open pants pocket an

object that “appeared to be a baggie of methamphetamine.” I RP at 16. Officer Auderer arrested

Johnson for trespassing and retrieved the methamphetamine from Johnson’s pocket.

        After Officer Auderer’s testimony, Johnson argued that the stop was unwarranted because

Johnson was on “unimproved” land, the no-trespassing signs could have been directions not to

climb on the tower or enter the fenced area surrounding the substation, and it was unreasonable to

think Johnson even saw the signs. The State responded that the property was “improved” because

it contained a power grid and metal towers and that the no-trespassing signs were “conspicuous.”

Johnson did not raise any issue regarding Officer Auderer’s “jurisdiction” or authority to enforce

state law on federal property.




                                                 4
No. 49088-9-II


                            C. ORDER DENYING SUPPRESSION MOTION

        The trial court entered written findings of fact including that on the date of Johnson’s arrest,

as relevant here,

        2. Officer Robert Auderer observed a male, later identified as Charles Johnson,
        standing between two clearly visible no[-]trespassing signs on an improved gravel
        road owned by [BPA]. The no[-]trespassing signs [were] located on a fenced in
        area with electrical equipment and unfenced electrical towers. Officer Robert
        Auderer knew that the location belonged to [BPA] and . . . [BPA] had requested
        that trespassers and illegal campers be removed from the property. Officer Robert
        Auderer also knew that the access road was a point of entry for illegal campers on
        to [BPA] property.

CP at 112-13.

        In its oral ruling, the trial court stated that the “focus of this inquiry is what did Officer

Auderer know that . . . created the reasonable grounds for him to believe that a misdemeanor

trespass had occurred?” I RP at 53-54. The trial court explained that Officer Auderer was aware

of a history of trespassing in the area from which Johnson was walking and that Officer Auderer

encountered Johnson in an improved area. Related to the no-trespassing signs, the trial court noted

that although there was no testimony that the no-trespassing signs were visible at the time of

Johnson’s arrest, there were “reasonable grounds for Officer Auderer to believe that [Johnson] had

notice at the time that [Auderer] made the arrest.” I RP at 56. Namely, it would have been

reasonable for Officer Auderer to infer that the signs were visible when Johnson had entered the

area.

        The trial court also entered written conclusions of law, including that the arrest was lawful,

that the search incident to arrest was lawful, and that the seizure of the methamphetamine was

lawful. The trial court denied the motion to suppress and ruled that all the evidence seized by

Officer Auderer and Johnson’s statements were admissible. Because Johnson did not raise the

                                                   5
No. 49088-9-II


issue, the trial court did not make any ruling regarding Officer Auderer’s authority to act on federal

lands.

                    III. EVIDENTIARY RULING, TRIAL, AND CLOSING ARGUMENT

         Before trial, the trial court ruled that it would admit evidence of Johnson’s prior convictions

for possession of methamphetamine, subject to a limiting instruction, to show that Johnson knew

that the substance Officer Auderer had seized was methamphetamine. At Johnson’s trial, the

methamphetamine seized by Officer Auderer was admitted during the State’s case. And subject

to the limiting instruction, the trial court allowed the State to admit evidence of Johnson’s prior

convictions for possession of methamphetamine.

         Related to Johnson’s bail jumping charges, the State introduced evidence of Johnson’s

failure to appear before the trial court on two occasions. In closing argument, Johnson’s counsel

left it to the jury to decide whether the elements of bail jumping had been met, although Johnson’s

counsel stated that he did not concede that Johnson was guilty.

                                   IV. CONVICTION AND SENTENCE

         A jury found Johnson guilty of unlawful possession of a controlled substance,

methamphetamine, and two counts of bail jumping. On June 13, Johnson received a “Drug

Offender Sentencing Alternative” (DOSA), RCW 9.94A.660, sentence and was ordered to report

to treatment and comply with community custody and to pay legal financial obligations (LFOs),

including restitution.7




7
  On August 2, the trial court held a show cause hearing and found that Johnson had violated his
DOSA. On August 16, instead of revoking the DOSA, the trial court ordered Johnson to report to
a “dual diagnosis” DOSA facility. II RP at 255.

                                                   6
No. 49088-9-II


       Johnson appeals the denial of his suppression motion, the admission of “hearsay” and “ER

404(b)” evidence at his trial, and his judgment and sentence. CP at 6.

                                            ANALYSIS

                                 I. SUPPRESSION MOTION DENIAL

       Johnson challenges the trial court’s conclusion that his arrest was lawful. He contends that

because there was no probable cause to arrest him, the ensuing arrest and search incident to arrest

were unlawful and accordingly that the trial court should not have allowed the methamphetamine

found in Johnson’s pocket to be used against Johnson at trial.8 We disagree.

                       A. STANDARD OF REVIEW: SUPPRESSION HEARINGS

       Following a suppression hearing, we review challenged findings of fact to determine

whether they are supported by substantial evidence. State v. O’Neill, 148 Wash. 2d 564, 571, 62 P.3d
489 (2003). Unchallenged findings are verities on appeal, and challenged findings supported by

substantial evidence are binding. O’Neill, 148 Wash. 2d at 571. Substantial evidence is that which

is “sufficient to persuade a fair-minded person of the truth of the asserted premise.” State v.

Homan, 181 Wash. 2d 102, 106, 330 P.3d 182 (2014). When determining whether substantial

evidence supports a challenged finding, we defer to the trial court, and we do not “‘disturb findings

of fact supported by substantial evidence even if there is conflicting evidence.’” In re Pers.




8
 Johnson also argues that substantial evidence does not support the trial court’s finding that two
no-trespassing signs were clearly visible. Because the trial court properly found that the land was
improved property, the visibility of the signage is immaterial to whether Johnson’s entry was
unlawful. And as discussed below, Officer Auderer’s testimony supports the finding that the land
was improved property.

                                                 7
No. 49088-9-II


Restraint of Stenson, 174 Wash. 2d 474, 488, 276 P.3d 286 (2012) (quoting Merriman v. Cokeley,

168 Wash. 2d 627, 631, 230 P.3d 162 (2010)).

       We review the trial court’s conclusions of law following a suppression hearing de novo.

Homan, 181 Wash. 2d at 106. We affirm conclusions of law that are supported by the findings of

fact. State v. Vickers, 148 Wash. 2d 91, 116, 59 P.3d 58 (2002).

                                      B. LAWFUL ARRESTS

       Pursuant to a lawful arrest, an arresting officer has authority to search an arrestee’s person

and his personal effects. State v. Byrd, 178 Wash. 2d 611, 617-18, 310 P.3d 793 (2013) (quoting

United States v. Robinson, 414 U.S. 218, 224, 94 S. Ct. 467, 38 L. Ed. 2d 427 (1973)). If a search

is unlawful, generally evidence seized during that search is suppressed. State v. Gaines, 154 Wash. 2d
711, 716-17, 116 P.3d 993 (2005).

       RCW 10.31.100(1) allows warrantless arrests in situations including, as relevant here,

where a police officer has “probable cause to believe that a person has committed or is committing

a misdemeanor . . . involving criminal trespass under RCW 9A.52.070[9] or 9A.52.080.” “Probable

cause exists when the arresting officer is aware of facts and circumstances, based on reasonably

trustworthy information, sufficient to cause a reasonable officer to believe that a suspect has

committed or is committing a crime.” State v. Afana, 169 Wash. 2d 169, 182, 233 P.3d 879 (2010).

Importantly, what matters is not whether the suspect actually committed a crime but the objective

reasonableness of the officer’s belief that probable cause existed. Afana, 169 Wash. 2d at 183. The




9
 RCW 9A.52.070(1) governs first degree criminal trespass, which involves “knowingly enter[ing]
or remain[ing] unlawfully in a building” and is not relevant here.

                                                 8
No. 49088-9-II


arresting officer need not have evidence to prove beyond a reasonable doubt each element of the

crime. State v. Gaddy, 152 Wash. 2d 64, 70, 93 P.3d 872 (2004).

       RCW 9A.52.080(1) defines second degree criminal trespass as “knowingly enter[ing] or

remain[ing] unlawfully in or upon premises of another under circumstances not constituting

criminal trespass in the first degree.” The circumstances under which a person “‘[e]nters or

remains unlawfully’” are defined by RCW 9A.52.010(2)10 as

       [a] person “enters or remains unlawfully” in or upon premises when [he] is not then
       licensed, invited, or otherwise privileged to so enter or remain.
               ....
               . . . A person who enters or remains upon unimproved and apparently
       unused land, which is neither fenced nor otherwise enclosed in a manner designed
       to exclude intruders, does so with license and privilege unless notice against
       trespass is personally communicated to [him] by the owner of the land or some
       other authorized person, or unless notice is given by posting in a conspicuous
       manner.

                                         C. ANALYSIS

       Johnson relies upon the portion of RCW 9A.52.010(2) that discusses entry onto

“‘unimproved and apparently unused land’” and argues that his entry was “‘with license and

privilege’” because notice was not given “‘by posting in a conspicuous manner.’” Br. of Appellant

at 9-12 (quoting RCW 9A.52.010(2)). But this argument overlooks that the requirement of notice

by “posting in a conspicuous manner” applies to entry on unimproved land.             See RCW

9A.52.010(2). Here, however, the trial court found that Johnson was standing on improved land—

the gravel access road—at the time of Johnson’s arrest.




10
  The citation is to the current statute; in 2016, deletions from RCW 9A.52.010 renumbered but
did not substantively change RCW 9A.52.010(2). LAWS OF 2016, ch. 164, § 12.

                                                9
No. 49088-9-II


       Johnson does assign error to finding of fact 2, which includes the written finding that

Johnson was “standing . . . on an improved gravel road.” CP at 112. However, Johnson does not

argue that the portion of the finding that he was standing on an improved gravel road is

unsupported by substantial evidence. Even if he did, Officer Auderer’s testimony that Johnson

was standing on the access road when Auderer arrested Johnson, that the area other than the “right-

of-way for the road” was “pretty much unimproved,” and that the gravel road was used to access

the property constitute substantial evidence to support the finding. I RP at 39. Accordingly, the

finding that Johnson was standing on improved land at the time of his arrest is binding on appeal.

See O’Neill, 148 Wash. 2d at 571.

       Because Johnson was standing on improved land, RCW 9A.52.010(2) required that

Johnson only be unlicensed, uninvited, or otherwise unprivileged to unlawfully “enter[] or

remain[]” on the land. Under this definition, Johnson entered or remained unlawfully on the access

road even if the signs were not clearly visible at night and did not clearly convey that it was the

gravel road, not the towers or fenced substation, that were off limits, as Johnson contends.

       Johnson relies upon State v. Johnson to argue that even with the signs, the gravel road was

impliedly open to the public. 75 Wash. App. 692, 879 P.2d 984 (1994). But this case does not

establish—and Johnson does not otherwise explain how—he had a license, invitation, or privilege

to enter or remain on the access road. See RCW 9A.52.010(2).

       To conclude that Officer Auderer had probable cause to arrest Johnson, the trial court had

to find that at the time of the arrest, Officer Auderer was aware of facts and circumstances, based

on reasonably trustworthy information, sufficient to cause him to believe that Johnson was

committing second degree trespass. See Afana, 169 Wash. 2d at 182. Because Johnson was on


                                                10
No. 49088-9-II


improved land, those facts and circumstances had to be sufficient to cause an objectively

reasonable belief that Johnson had “knowingly” entered or remained upon premises where he was

not “licensed, invited, or otherwise privileged” to enter or remain. RCW 9A.52.010(2); see Afana,
169 Wash. 2d at 183; RCW 9A.52.080(1).

       Here, the trial court’s findings related to Officer Auderer’s knowledge at the time of

Johnson’s arrest were as follows: “Auderer knew that the location belonged to [BPA] and that

[BPA] had requested that trespassers and illegal campers be removed from the property. Officer

. . . Auderer also knew that the access road was a point of entry for illegal campers on to [BPA]

property.” CP at 112-13. Again, although Johnson generally assigns error to the entirety of finding

of fact 2, Officer Auderer’s testimony supports all of these findings. Officer Auderer testified at

the suppression hearing that he was familiar with the BPA property and a history of transient

activity and related complaints by BPA, including BPA’s request that the police enforce

trespassing laws on the property.

       The trial court also found that the signs were “clearly visible” to those who used the path.

CP at 112. Johnson argues that substantial evidence does not support the trial court’s finding that

two no-trespassing signs were clearly visible and that the signs did not give notice that the

improved road—rather than the tower and fenced substation—was off limits. Because the trial

court properly found that the land was improved property, the visibility of the signage is immaterial

to whether Johnson’s entry was unlawful. The visibility of the signs was a factor in Officer

Auderer’s conclusion that there was probable cause to arrest Johnson for trespassing. However,

Officer Auderer’s testimony and the suppression hearing evidence show that the signs were near

the entry to the area, which was used to access the property, and that it was reasonable for Auderer


                                                 11
No. 49088-9-II


to infer that the signs had been visible to Johnson when he entered the area. The signs’ visibility

to those using the road, Officer Auderer’s familiarity with the area, and Officer Auderer’s

knowledge of a history of trespassing on the property together support that Officer Auderer could

reasonably have believed that Johnson knew he was trespassing. See Afana, 169 Wash. 2d at 183,

RCW 9A.52.080(1).

       Taken together, these findings amount to facts and circumstances sufficient to cause

Officer Auderer to have an objectively reasonable belief that Johnson had knowingly entered or

remained upon premises where he was not licensed, invited, or otherwise privileged to enter or

remain. See Afana, 169 Wash. 2d at 183; RCW 9A.52.080(1), .010(2). Notably, the trial court did

not have to conclude that Officer Auderer believed he could prove every element of second degree

trespass beyond a reasonable doubt. See Gaddy, 152 Wash. 2d at 70. Because the findings of fact

support that there was probable cause to arrest Johnson, we affirm the trial court’s legal conclusion

that the “arrest of [Johnson] was lawful.”11 CP at 114; Vickers, 148 Wash. 2d at 116; see RCW

10.31.100. And because the arrest was lawful, we further hold that the trial court correctly

concluded that the ensuing search was lawful and declined to suppress the methamphetamine. See

Byrd, 178 Wash. 2d at 617-18; Gaines, 154 Wash. 2d at 716-17.




11
  In his SAG, Johnson argues that the trial court erred when it denied his suppression motion
because the trial court relied upon State v. Morgan, 78 Wash. App. 208, 211, 896 P.2d 731 (1995)
(holding that if property is sometimes open to the public, then at times when the property is closed,
some type of notice is required before users can be arrested for trespass), in reaching its decision.
We disagree because based upon our de novo review, the trial court’s conclusion was correct.
Further, the trial court properly relied on Morgan for the principle that it had to look to what
“Officer Auderer kn[e]w that formed the basis that created the reasonable grounds for him to
believe that a misdemeanor trespass had occurred.” II RP at 53-54.

                                                 12
No. 49088-9-II


                                       II. SAG ARGUMENTS

       Johnson asserts multiple alleged errors in his SAG. We hold that these arguments either

lack merit or cannot be addressed.

             A. WITNESS AND JUDICIAL MISCONDUCT AT THE SUPPRESSION HEARING

       Johnson claims that Officer Auderer committed perjury because his oral testimony at the

suppression hearing conflicted with his written report. Relatedly, Johnson argues that it was

judicial misconduct for the judge to rely upon a witness’s allegedly questionable testimony. We

hold that these arguments fail.

1.     PRINCIPLES OF LAW

       It is the trier of fact who assesses a witness’s credibility and weighs the evidence. State v.

Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990). That some of the witness’s statements

contradicted others goes to the witness’s credibility and does not reflect misconduct by the witness.

State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004) (holding that the appellate court

“must defer to the trier of fact on issues of conflicting testimony, credibility of witnesses, and the

persuasiveness of the evidence”). Testimony that is confusing and somewhat contradictory does

not necessarily constitute perjury. See RCW 9A.72.050(1) (perjury consists of a person making

inconsistent material statements under oath, knowing one to be false); Nessman v. Sumpter, 27
Wash. App. 18, 24, 615 P.2d 522 (1980) (contradictory statements are not direct evidence of falsity

that perjury requires).

2.     WITNESS MISCONDUCT: PERJURY

       Based on a review of the record, Officer Auderer did not make any material oral statements

that conflicted with his written report. But even if Officer Auderer had made conflicting material


                                                 13
No. 49088-9-II


statements, those statements would go to his credibility; they do not reflect misconduct by the

witness or constitute perjury. See Thomas, 150 Wash. 2d at 874-75. Thus, we disagree with Johnson

that Officer Auderer committed witness misconduct.

3.       JUDICIAL MISCONDUCT: RELIANCE ON A QUESTIONABLE WITNESS

         The judge is the trier of fact at a suppression hearing. As stated above, the record does not

show that Officer Auderer made any material statements that were contradictory. But even if he

had, his statements go to his credibility and are left to the judge as the trier of fact. See Thomas,
150 Wash. 2d at 874-75. Because credibility determinations are left to the trier of fact, we reject this

claim.

              B. AUTHORITY OF ARRESTING OFFICER AS GROUNDS FOR SUPPRESSION

         Johnson asserts that the trial court erred when it denied his suppression motion because

there was insufficient evidence to show that Officer Auderer had “jurisdiction” on BPA property.

Johnson contends that the BPA is located on federal property and thus the State is required to show

that state officers had “jurisdiction” on BPA property. We hold that Johnson waived this argument.

         We do not address arguments first raised on review, subject to certain exceptions, including

arguments that pertain to “lack of trial court jurisdiction” or “manifest error affecting a

constitutional right.” RAP 2.5(a). It is important to note that although Johnson uses the word

jurisdiction, he apparently means authority to act on federal property. See RAP 2.5(a)(1). Johnson

does not argue that the arresting officer’s alleged lack of authority was a constitutional error. See

RAP 2.5(a)(3). Thus, to preserve this issue for appeal, Johnson had to argue a lack of authority at

the suppression hearing.




                                                  14
No. 49088-9-II


       At the suppression hearing, Officer Auderer testified that the BPA owned the property on

which Johnson trespassed and that the BPA had requested that the local police department enforce

the no-trespassing laws. The trial court’s written findings also noted that the BPA owned the

property. Johnson did not argue that Officer Auderer lacked authority to arrest Johnson on BPA

property or to enforce the trespassing laws. Thus, we hold that Johnson has waived this argument.

See RAP 2.5(a).

                  C. EVIDENTIARY ERRORS: SUPPRESSION HEARING AND TRIAL

       Johnson alleges evidentiary errors during both the suppression hearing and at trial.

Namely, Johnson argues that at the suppression hearing, the State failed to lay the proper

foundation for testimony regarding the BPA letter and that at the trial, the trial court improperly

allowed the State to present evidence of Johnson’s prior convictions. We hold that these arguments

either were unpreserved, lack merit, or are too vague to address.

1.     LEGAL PRINCIPLES

       “‘The standard of review for evidentiary rulings made by the trial court is abuse of

discretion.’” Peralta v. State, 187 Wash. 2d 888, 894, 389 P.3d 596 (2017) (quoting City of Spokane

v. Neff, 152 Wash. 2d 85, 91, 93 P.3d 158 (2004)). An abuse of discretion exists “‘[w]hen a trial

court’s exercise of its discretion is manifestly unreasonable or based upon untenable grounds or

reasons.’” State v. Neal, 144 Wash. 2d 600, 609, 30 P.3d 1255 (2001) (alteration in original) (quoting

State v. Stenson, 132 Wash. 2d 668, 701, 940 P.2d 1239 (1997)).

       A party may claim error in a ruling to admit evidence if (1) the error affects a substantial

right of the party and (2) the party makes a timely objection or motion to strike on the record. ER




                                                15
No. 49088-9-II


103. Accordingly, the failure to object to the admission of evidence precludes a party from raising

the issue on appeal. Thomas, 150 Wash. 2d at 856.

2.     LACK OF FOUNDATION FOR BPA LETTER AT THE SUPPRESSION HEARING

       Johnson claims that the State failed to lay the proper foundation for a letter from BPA

requesting that Shelton police enforce trespassing laws. At the suppression hearing, Officer

Auderer stated that he was familiar with the BPA property because authorities at BPA had made a

written request to Shelton police to have trespassing laws enforced. This letter was not presented

at the hearing, but Officer Auderer referred to it during both direct and cross-examination. Defense

counsel neither objected to Officer Auderer’s testimony about the letter nor requested that the letter

be provided to the trial court.

       Given that the defense did not timely object to Officer Auderer’s testimony about the BPA

letter, the issue is not preserved for appeal. Thomas, 150 Wash. 2d at 856. We do not reach the

merits of this unpreserved claim.

3.     ER 404(B) RULING—ADMISSION OF EVIDENCE OF PRIOR CONVICTIONS AT TRIAL

       Johnson appears to assert that the trial court erred when it allowed the State to present

evidence of Johnson’s prior convictions for possession of methamphetamine at Johnson’s trial.

Specifically, he says, “Judge Goodell granted latitude to the prosecution by allowing previous

convictions in trial. I ask for consideration in kind.” SAG at 3. This assertion is too vague to

apprise the court of the nature and occurrence of the alleged error. RAP 10.10(c). Thus, we do

not further consider Johnson’s argument.




                                                 16
No. 49088-9-II


                       D. INEFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL

       Johnson alleges that his counsel was ineffective during his trial because he failed to defend

against the two bail jumping charges.12 We disagree.

       A claim of ineffective assistance of counsel is a mixed question of law and fact that we

review de novo. State v. Sutherby, 165 Wash. 2d 870, 883, 204 P.3d 916 (2009). To establish

ineffective assistance of counsel, the defendant must show both that his attorney’s performance

was deficient and that the deficiency prejudiced the defendant. Strickland v. Washington, 466 U.S.
668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Deficient performance is that which falls

below an objective standard of reasonableness under the circumstances. State v. Kyllo, 166 Wash. 2d
856, 862, 215 P.3d 177 (2009). “There is a strong presumption that counsel’s performance was

reasonable”; matters of legitimate trial tactics or strategy do not constitute deficient performance.

Kyllo, 166 Wash. 2d at 862-63. Prejudice is a reasonable probability that, but for the deficient

performance, the outcome of the proceedings would have differed. Kyllo, 166 Wash. 2d at 862. “If

either element of the test is not satisfied, the inquiry ends.” Kyllo, 166 Wash. 2d at 862.

       The State presented evidence that Johnson had failed to appear on two separate hearing

dates. In closing argument, Johnson’s attorney stated that he was not conceding that Johnson was

guilty of bail jumping, but defense counsel also did not defend against the bail jumping charges.

Defense counsel stated that he was “just going to leave [Johnson’s guilt for bail jumping to the




12
   Johnson argues that his counsel “made no attempt to defend against the more serious charges
during trial.” SAG at 3. We construe this as a claim of ineffective assistance of counsel for failure
to defend against the bail jumping charges, which in this case were more serious because they
carried a greater standard range sentence.

                                                 17
No. 49088-9-II


jury] to decide if” the elements of bail jumping had been met “because there was really no

testimony that would allow [him] to make much of an argument.” II RP at 188.

        Nothing in the record suggests that there was a reasonable defense against Johnson’s bail

jumping charges. We thus hold that the decision not to defend against the bail jumping charges

was a matter of legitimate trial strategy and accordingly was not deficient performance. Kyllo,
166 Wash. 2d at 862. Thus, Johnson’s claim of ineffective assistance of counsel fails. See Kyllo,
166 Wash. 2d at 862.

                                 E. MATTERS OUTSIDE THE RECORD

        Johnson alleges multiple errors that rely on facts or documents outside the record. We do

not reach these arguments.

        A SAG should refer only to documents that are contained in the record on review. RAP

10.10(c). “If a defendant wishes to raise issues on appeal that require evidence or facts not in the

existing trial record, the appropriate means of doing so is through a personal restraint petition.”

State v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251 (1995). We “generally will not review a

matter on which the trial court did not rule.” Meresse v. Stelma, 100 Wash. App. 857, 867, 999 P.2d
1267 (2000); see RAP 2.4(a).

1.      HELD IN CUSTODY WITHOUT COURT AUTHORIZATION

        Johnson asserts that he was held in custody without court authorization. We do not reach

Johnson’s argument because it relies upon matters outside the record.

        The record shows that Johnson was held in custody several different times: following his

arrest and before his trial, after his trial until his sentencing, and for a period after he was found in

violation of his DOSA but before the trial court determined whether it would revoke the DOSA.


                                                   18
No. 49088-9-II


Thus, to be successful, Johnson’s claim must rely on facts outside the record. We, therefore, do

not reach this issue.

2.     JURY SUPERVISOR MISCONDUCT

       Johnson states that his father “has forsaken [him] for seven years” and that his father’s

close friend, Ruth Flakus, was the jury supervisor for Johnson’s trial. SAG at 5. Although the

record verifies that Flakus was the jury supervisor, there is no information in the record regarding

whether Flakus and Johnson’s father were acquainted. In order for us to analyze whether there

was misconduct, we must necessarily determine that Flakus is a friend of Johnson’s father. Such

a fact is outside the record. Further, Johnson fails to apprise us as to the nature and occurrence of

any alleged error. Accordingly, we do not reach the merits of this issue.

                        F. MATTERS THAT ARE UNSUPPORTED BY THE RECORD

       Johnson alleges several claims that are unsupported by the record. We hold that these

arguments fail or are too vague to address.

1.     UNTIMELY BAIL JUMPING CHARGES

       Johnson asserts that the trial court erroneously allowed the State to submit two bail jumping

charges on the day of trial. The record belies Johnson’s contention: the State amended the

information to include the final bail jumping charge approximately a month before trial. Indeed,

Johnson’s counsel recognized receipt of the bail jumping charges prior to trial. We hold that this

argument is unsupported by the record and accordingly fails.

2.     FAILURE TO ARRAIGN ON THE BAIL JUMPING CHARGES

       Johnson states that he was never arraigned on the bail jumping charges. To the contrary,

Johnson was arraigned on the bail jumping charges on the day of trial. Formal reading of the


                                                 19
No. 49088-9-II


charges was waived and a not-guilty plea was entered for both counts. We hold that the record

does not support this claim.

3.     JUDGMENT AND SENTENCE NOT AMENDED

       Johnson contends that his judgment and sentence was not amended during or after his

August 2 show cause hearing. We note that the trial court did amend Johnson’s judgment and

sentence—the trial court adjusted the amount of LFOs in an order that “amended” the “judgment

& sentence.” CP at 95. Nothing else in the record suggests that the judgment and sentence was

otherwise required to be amended. Johnson does not explain how the judgment and sentence

should have been amended. As such, he fails to apprise us of the nature and occurrence of any

alleged error as required by RAP 10.10(c). This contention is too vague to address on the merits.

                         G. CLAIMS OUTSIDE THE SCOPE OF THIS APPEAL

       Johnson alleges multiple errors related to his August 2 DOSA show cause hearing.13

Johnson alleges that at the show cause hearing, an American Behavioral Health Systems (ABHS)

staff member committed perjury. Related to his claim of witness misconduct by the ABHS staff

member, Johnson claims that his counsel failed to bring perjury charges against the ABHS staff

member.14 Johnson also asserts that the trial court relied on this allegedly questionable evidence.

Finally, Johnson asserts that the trial court admitted irrelevant evidence during Johnson’s cross-




13
  Johnson states that the referenced show cause hearing occurred in July 2016. The record does
not include a show cause hearing in July but does include a show cause hearing on August 2, 2016.
Johnson’s allegations correspond with the facts from the August 2 show cause hearing, so we
assume this was a typographical error.
14
  Johnson states, “Mr. Rothman did not file perjury charges,” but Mr. Rothman was the attorney
for the State. SAG at 4. We assume this is a typographical error and that Johnson is referring to
his own counsel, Ronald Sergi.
                                              20
No. 49088-9-II


examination. We do not review these claimed errors related to the show cause hearing because

they are outside the scope of this appeal.

       “An appellate court’s review is necessarily limited by the scope of a given appeal.” Clark

County v. W. Wash. Growth Mgmt. Hr’gs Bd., 177 Wash. 2d 136, 145, 298 P.3d 704 (2013). The

notice of appeal must “designate the decision or part of decision which the party wants reviewed.”

RAP 5.3(a)(3); see also Cook v. Commellini, 200 Wash. 268, 270-71, 93 P.2d 441 (1939) (It is “a

well-established rule that, on appeal from only a part of a judgment or decree, the court may not

review rulings which do not affect the part appealed from.”).

       Here, the show cause hearing that Johnson references was held to review Johnson’s alleged

DOSA violation. Johnson’s notice of appeal and supplemental notice of appeal state that Johnson

appeals only the suppression hearing, evidentiary rulings at Johnson’s trial, and his judgment and

sentence. Both notices of appeal, which were filed in June, do not (and could not) say that Johnson

appeals from the August show cause hearing or the related show cause order. Thus, we decline to

reach these issues that are outside the scope of Johnson’s appeal.

                                      III. APPELLATE COSTS

       Johnson requests that should the State substantially prevail on appeal, this court deny a cost

bill. The State represents to this court that it will not request appellate costs. Accordingly, we

accept the State’s representation and deny an award of appellate costs to the State.




                                                21
No. 49088-9-II


       We affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                  JOHANSON, J.
 We concur:



 MAXA, A.C.J.




 LEE, J.




                                             22